COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Dean Q. Wynn and IRS Mediators Corp v. Fankie Flores and Tamara
                          Flores

Appellate case number:    01-16-00454-CV

Trial court case number: 1045016

Trial court:              County Civil Court at Law No. 4 of Harris County

        The record in this appeal was due by September 1, 2016. See TEX. R. APP. P.35.1(a). The
clerk’s record was filed on August 5, 2016, but the reporter’s record has not been filed. On
September 2, 2016, the Clerk of this Court notified appellants that the court reporter responsible
for preparing the record in this appeal had informed the Court that the reporter’s record was not
filed because appellants had not made arrangements to pay for the reporter’s record. The Clerk
further notified appellants that unless they provided proof of payment for preparation of the
reporter’s record, proof of having made payment arrangements for the reporter’s record, or a
response showing that they were exempt from paying for the reporter’s record by October 3, 2016,
the Court might consider and decide those issues or points that do not require a reporter’s record.
See TEX. R. APP. P. 37.3(c). Appellants failed to respond to the notice and have not provided the
Court with evidence showing that they have paid or made arrangements to pay the court reporter
or caused a reporter’s record to be filed in the Court.
        Accordingly, the Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See id. Appellants’ brief is ORDERED to be filed within 30 days
of the date of this order. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be
filed within 30 days of the filing of appellants’ brief. See TEX. R. APP. P. 38.6(b).


       It is so ORDERED.

Judge’s signature:/s/ Jane Bland
                    Acting individually

Date: February 9, 2017